                   1   JAMES M. SHORE (SB #135945)
                       james.shore@stoel.com                                                        JS-6
                   2   BRYAN L. HAWKINS (SB #238346)
                       bryan.hawkins@stoel.com
                   3   STOEL RIVES LLP
                       500 Capitol Mall, Suite 1600                                              DEC 17, 2018
                   4   Sacramento, CA 95814
                       Telephone: (916) 447-0700
                   5   Facsimile: (916) 447-4781                                                        BH

                   6   Attorneys for Defendant
                       10-20 SERVICES, INC., A NEVADA
                   7   CORPORATION
                   8                                       UNITED STATES DISTRICT
                   9                               CENTRAL DISTRICT OF CALIFORNIA
                10                                            EASTERN DIVISION
                11     JOSETTE BASTIEN, individually,                            CASE NO. 5:17-cv-01864-VAP-SHK
                12                            Plaintiff,                         [PROPOSED] FINAL
                                                                                 JUDGMENT PURSUANT TO
                13              v.                                               STIPULATION
                14     10-20 SERVICES, INC., A NEVADA                            Action Filed:      August 7, 2017
                       CORPORATION; and Does 1 through
                15     30, inclusive,
                16                            Defendants.
                17

                18

                19

                20

                21

                22

                23

                24

                25

                26

                27

                28
S TOEL R IVES LLP
ATTORNEYS AT LAW
                                                                           -1-
   SACRAMENTO                                       [PROPOSED] FINAL JUDGMENT PURSUANT TO STIPULATION
                       99494921.1 0059106-00003
                   1         [PROPOSED] FINAL JUDGMENT PURSUANT TO STIPULATION
                   2            Plaintiff Josette Bastien (“Plaintiff”) has commenced this action against
                   3   Defendant 10-20 Services, Inc. (“Defendant”) (Plaintiff and Defendants will be
                   4   referred to collectively as the “Parties”) alleging claims for unpaid wages and
                   5   wrongful termination. The Parties have agreed to the entry of this Final Judgment
                   6   Pursuant to Stipulation (“Judgment”) to resolve all matters in dispute in this action
                   7   without the completion of trial or the adjudication of any issues of law or fact. This
                   8   Judgment shall not constitute evidence or admission of fault or concession of
                   9   liability or wrongdoing by Defendant regarding any allegations of law or fact,
                10     alleged either expressly or impliedly, in the Complaint.
                11              IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Judgment
                12     is entered in favor of Plaintiff and against Defendant in the amount of SEVENTY-
                13     FIVE THOUSAND DOLLARS AND ZERO CENTS (“$75,000”). Post-judgment
                14     interest shall accrue on this amount pursuant to 28 U.S.C. 1961 beginning
                15     September 1, 2018.
                16
                       DATED: December 17, 2018 __________________
                17                                       VIRGINIA A. PHILLIPS,
                                                         Chief United States District Judge
                18

                19

                20

                21

                22

                23

                24

                25

                26

                27

                28
S TOEL R IVES LLP
ATTORNEYS AT LAW
                                                                         -2-
   SACRAMENTO                                     [PROPOSED] FINAL JUDGMENT PURSUANT TO STIPULATION
                       99494921.1 0059106-00003
